





CITATION:
R. v.
Mey
, 2011 ONCA 288



DATE: 20110412



DOCKET: C50361



COURT OF APPEAL FOR ONTARIO



Doherty, LaForme and Epstein JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Nirorth Mey



Appellant



M. Halfyard, for the appellant



Matthew Asma, for the respondent



Heard: March 22, 2011



On appeal from the decision of the
          summary conviction appeal court dated March 27, 2009 by Justice Michael H.
          Tulloch of the Superior Court of Justice, dismissing an appeal from the
          conviction entered on December 4, 2006, by Justice Richard J. LeDressay of
          the Ontario Court of Justice.



Epstein J.A.:



A.        OVERVIEW

[1]

This
    is an identification case.  It involves two
    assaults that
occurred
late one evening in, and just
    outside of, a crowded bar.  Crown
    witnesses pointed out the appellant as the perpetrator.  The appellant denied this, identified another
    person, named Mary San, as the one who committed the assaults, and called
    evidence to support her position.  The
    trial judge rejected the defence evidence and concluded that the Crown had
    proved that the appellant had committed both assaults.

[2]

The
    appellant was convicted of assault and assault with a weapon and sentenced to six
    months in custody.

[3]

Unfortunately,
    the trial judge did not see a videotape of the appellants booking at the
    police station on the night of the altercations.  The appellant appeared in the videotape
    dressed as she had been at the time of the fight in the bar.  Her appearance in the videotape was
    consistent with her trial testimony describing what she was wearing that night and
    was, in at least one material aspect, inconsistent with the testimony of a key
    Crown identification witness.

[4]

On
    appeal to the summary conviction appeal court, the appellant sought to
    introduce the videotape as fresh evidence.  The Crown conceded that defence counsel at trial had not requested
    production of the videotape prior to trial and that he had therefore failed to
    provide the appellant with competent representation.  The Crown argued, however, that counsels
    ineffective assistance at trial did not result in a miscarriage of justice as
    there was no reasonable possibility that the videotape could have affected the
    verdicts.  The summary conviction appeal
    judge accepted this submission and dismissed the conviction appeal.  He allowed the sentence appeal and imposed a
    conditional sentence.

[5]

We
    are asked to grant leave to appeal the decision of the summary conviction
    appeal judge refusing to admit the fresh evidence.  The appellant contends that on a proper
    application of the law in
R. v. Palmer
,
    [1980] 1 S.C.R. 759, the videotape should have been admitted as fresh evidence,
    and a new trial should have been ordered.

[6]

I
    would grant leave to appeal.  First,
    given it is conceded that the appellant did not receive effective assistance of
    counsel at
trial,
the issue involving the fresh
    evidence goes directly and fundamentally to the proper administration of
    justice.  Second, in accepting the
    Crowns argument that the fresh evidence could not reasonably have affected the
    result at trial, the summary conviction appeal court judge was not reviewing a
    decision made at trial, but was making a first-instance determination based on
    his assessment of the potential impact of the videotape on the trial
    evidence.  Consequently, unlike most
    summary conviction appeals, this court is not asked to enter upon a second
    review of a trial decision. Furthermore, as my reasons will demonstrate, there
    is substantial merit to this ground of appeal.

B.        FACTS

[7]

On
    April 17, 2005 at approximately 1:00 a.m., the first complainant, Christina
    Cravero, was seriously injured upon being struck on the face with a beer bottle
    while on the dance floor of a crowded Burlington bar. Immediately, someone in
    the bar spoke to Chad Stephenson, who was working as a bouncer that night, and pointed
    out a young Asian woman as the assailant.  Mr. Stephenson escorted the woman who was identified to him, outside of
    the bar.  There, Mr. Stephenson was
    confronted by several men.  During the
    confrontation, the woman Mr. Stephenson believed to be responsible for the
    assault on Ms.
Cravero,
fled. Mr. Stephenson pursued
    her and was able to catch up with her because, according to his testimony, she
    was wearing high-heeled shoes and therefore could not run quickly. Stephenson struggled
    with the woman and she again managed to escape his grasp  this time by biting
    his arm for approximately ten seconds.

[8]

Mr.
    Stephenson testified that his assailant was then picked up by two men and
    carried toward the bars parking lot. Sameth Sey, a witness who met the
    appellant for the first time on the night of the offences, followed Mr. Stephenson
    as he struggled with the assailant. Mr. Sey gave evidence that the attacker was
    carried towards the parking lot and added that she and those assisting her in
    her escape drove away in a black car.

[9]

Jim
    Goodwin, another bouncer at the bar, saw Mr. Stephensons second struggle with
    the assailant. He testified that the assailant ran from Mr. Stephenson to a red
    Honda in which she then left the premises, contradicting Mr. Stephensons
    evidence that she was carried away and Mr. Seys evidence that the car she got
    into was black.  Mr. Goodwin noted the
    make and license plate number of the car and passed this information on to the
    police.

[10]

The
    red Honda was stopped at
a
R.I.D.E. spot check a short
    time later. The appellant was discovered in the front passenger seat of the car
    and arrested.

C.        THE
    TRIAL DECISION

[11]

The
    following is a brief summary of the identification evidence the trial judge
    reviewed in his reasons as being relevant to whether the Crown had established
    the appellant as the perpetrator of the two assaults.

[12]

Following
    her arrest, the police brought the appellant back to the bar.  Meghan Gibbons, a friend of Ms. Cravero,
    confirmed that the appellant was the individual who had attacked Ms. Cravero on
    the dance floor.  In his evidence, Mr.
    Goodwin also claimed that he identified the appellant to the police as the
    woman who had escaped Mr. Stephensons grasp after biting him, although the
    police officers present at the scene denied that he did so.

[13]

Mr.
    Goodwin had earlier provided the police with a description of the attacker. He
    described her as a skinny Asian female between 19 and 23 years old, 59, and 120
    pounds, with long dark hair and wearing a black shirt. At trial, Mr. Goodwin again
    described her as an Asian female between 100 and 120 pounds with long dark
    hair. He was unable to describe the clothes she was wearing on the night of the
    assault but did provide
an in
-court identification.

[14]

Mr.
    Stephenson testified that the assailant was of average height with a slim build
    and longer, dark hair. After providing this description, he refreshed his
    memory by referring to the statement he had given to the police on the night of
    the assault and added that the perpetrator was Asian and was wearing a
    tank-top, jeans and high-heeled shoes.  At trial, Stephenson also identified the appellant as the perpetrator.

[15]

In
    her evidence, Ms. Gibbons confirmed her earlier description of the assailant as
    a really pretty Asian girl with long dark hair and big eyes wearing a dark shirt,
    and added that she was approximately 21 to 22 years old, 55 tall with bronze
    highlights in her hair. She also specified that the black shirt was a
    sleeveless halter-top.

[16]

Ms.
    Cravero twice described the assailant to police prior to trial as a 20-25 year
    old Asian female with long, brown hair and a slim build wearing a dark-coloured
    sleeveless shirt. At trial, she described the perpetrator in more detail,
    noting that she was 55 to 56 with straight, mid-chest length hair with
    orange, bronze or brown-coloured streaks and bigger eyes.

[17]

At
    trial, both Ms. Cravero and Ms. Gibbons identified the appellant as the
    perpetrator.

[18]

The
    defence called four witnesses in order to bolster its position that the real
    assailant was Ms. San.

[19]

Mr.
    Sey, who, as mentioned, met the appellant for the first time on the night of
    the incident, claimed that he had witnessed the attack and that the appellant
    had not been involved. He testified that the real perpetrator was a 56 Asian
    girl with black hair wearing an all black dress and that it was this woman who
    struggled with Mr. Stephenson before escaping in a black car.

[20]

The
    trial judge rejected Mr. Seys evidence for several reasons. First, Mr. Sey
    testified that the appellants hair was blonde on the night of the incident,
    which the trial judge concluded was inconsistent with a photograph of the
    appellant that was taken three weeks later. Second, his explanation that he saw
    the complainant and the assailant apprehended by bouncers on the stage of the
    bar immediately following the attack contradicted the evidence of other
    witnesses that the assailant was apprehended near the door. Third, after
    claiming during his examination in chief that he could identify only the
    appellant in a photograph of four women, he admitted during cross-examination
    that he also recognized Ms. San, but offered no explanation for this change in
    evidence. Finally, despite knowing Ms. San for eight months prior to the trial,
    he testified that he could not recall if she was at the bar on the night of the
    incident or if she was the woman he saw struggling with Mr. Goodwin. The trial
    judge concluded that Mr. Sey was tailoring his evidence to assist the
    appellant.

[21]

The
    second defence witness was the appellant. She testified that Ms. San was at the
    bar that night and that she saw her strike Ms. Cravero with a beer bottle. She
    added that she later witnessed the struggle between a bouncer and Ms. San and
    heard the bouncer scream shes biting me.

[22]

The
    trial judge dismissed the appellants evidence as not credible. He noted that
    her evidence that she had not seen Ms. San since the day after the attack
    contradicted that of her boyfriend, Thoeun Thack, who testified that the
    appellant had seen Ms. San on several occasions since that night. He identified
    the appellants failure to advise the prosecution until the beginning of the
    trial that Ms. San was the assailant as an additional factor negatively
    affecting her credibility. The trial judge further found that the appellants
    testimony that she had blonde hair on the night of the incident was contrary to
    the evidence.  This evidence included a
    photograph taken several weeks later, the appellants denial that she had
    coloured her hair between the incident and the day the photograph was taken, a
    second photograph taken several weeks before the incident, the appellants hair
    colour at the time of trial, and the description of her hair in the police
    arrest report.

[23]

The
    third defence witness was Mr. Thack. He was also at the bar on the night of the
    incident and testified that the appellant told him that someone had been hit
    with a beer bottle. He explained that he accompanied the appellant outside
    where he saw Ms. San struggling with a bouncer.

[24]

His
    evidence was also rejected for several reasons. First, the trial judge noted
    his several charges for drug offences and failure to appear for court as well
    as his obvious bias given his relationship with the appellant. Second, his
    evidence that Ms. San was struggling with the larger of the two bouncers who
    testified for the Crown (Mr. Goodwin) contradicts the evidence of the other
    witnesses, which clearly established that it was Mr. Stephenson. Finally, his
    evidence that the appellant was in the back seat of the red Honda and that Ms.
    San had already escaped the bouncers grasp before he approached the bouncer,
    contradicted the testimony of the appellant that she was in the front seat of
    the car and that Mr. Thack approached the bouncer in an attempt to free Ms.
    San.

[25]

The
    defence also called Jamie Reid, the D.J. at the bar on the night of the
    incident. He testified that, following the assault, which he admitted he did
    not witness, he saw a man who was not a bouncer bear hugging a young woman near
    the front door. He could not describe the woman or confirm that she was in any
    way involved in the assault. The trial judge found this witness credible but of
    no value.

[26]

The
    trial judge did not accept the defence evidence.  He further found that it did not raise a
    reasonable doubt.

[27]

On
    the basis of the Crowns evidence, the trial judge found that the same person
    attacked both Mr. Stephenson and Ms. Cravero and that the assailant was either
    the appellant or Ms. San.  The trial
    judge then concluded that, having regard to all of the identification evidence,
    the Crown has established that the appellant was the perpetrator of both
    offences.

D.        THE
    SUMMARY CONVICTION APPEAL DECISION

[28]

Having
    decided not to admit the fresh evidence, the summary conviction appeal judge,
    in lengthy reasons, dismissed the appeal against conviction.  He rejected the argument that the verdict was
    unreasonable.  He also rejected the
    argument that the trial judge erred by placing an evidentiary burden on the
    appellant to prove that Ms. San was the perpetrator.  While he found that the trial judge erred in
    drawing a negative inference from the fact that the appellant failed to
    identify Ms. San as the perpetrator prior to trial, the summary conviction
    appeal judge concluded that this did not affect the result, given the other
    factors that supported the trial judges conclusion that the Crown had made out
    its case against the appellant.

E.        ISSUES

[29]

The
    main issue on appeal is the consequence of the summary conviction appeal judges
    refusal to admit the fresh evidence.  The
    appellant also argues that the summary conviction appeal judge erred by
    unilaterally relying on the
curative proviso
after finding that the trial judge made a legal error.  This error is conceded by the Crown.

[30]

Given
    that I would allow the appeal on the basis of the decision by the summary
    conviction appeal court not to accept the fresh evidence, it is not necessary
    to deal with the
proviso
argument.

F.        ANALYSIS

[31]

I
    must first deal with the manner in which the summary conviction appeal judge
    disposed of the motion to introduce fresh evidence.

[32]

After
    referring to the fresh evidence as problematic as it related to the identification
    evidence provided by Mr. Stevenson, the summary conviction appeal judge simply
    concluded that the proposed evidence was not sufficiently cogent to warrant
    admission.

[33]

In
    my view, the treatment the summary conviction appeal judge gave to his
    assessment of the potential probative value of the fresh evidence eliminates
    any basis upon which deference can be shown to his assessment.

[34]

There
    are a number of ways in which the appellant was prejudiced by the fact that the
    trial judge did not see the booking videotape.  Put another way, there are a number of ways in which the videotape
    evidence could have affected the verdicts.

[35]

First,
    the fresh evidence must be viewed in the light of the fact that the Crown had
    not presented a strong case.  The evidence
    relevant to the only issue for the trial judges determination, namely,
    identification, had many of the well-known frailties that such evidence carries
    with it.   Some of the evidence involved
    cross-racial identification.  Some
    involved in-dock identification. There were significant inconsistencies among
    the evidence of the Crown witnesses, particularly the two bouncers. The
    eyewitness evidence was provided by witnesses asked to recall events that took
    place suddenly in a dark crowded bar over a short period of time.  The identification evidence was also tainted
    by the production of the suspect, sitting alone in the back of a police car, to
    two identification witnesses at the scene of the offences.

[36]

Second,
    the fresh evidence potentially undermines the evidence of Mr. Stephenson, the
    only Crown witness who gave evidence linking his assailant to the person who
    attacked Ms. Cravero.

[37]

Mr.
    Stephensons testimony that the perpetrator wore high-heeled shoes was a
    central part of his evidence as the footwear explained why he was able to catch
    up with her after she broke free of his grasp the first time and why she was
    picked up and carried towards the back parking lot after escaping from him the
    second time. The videotape the appellant sought to admit as fresh evidence,
    which proves that the appellant wore flat-soled boots on the night of the
    assaults, is clearly inconsistent with Mr. Stephensons description, particularly
    his assertion that the appellant was wearing high-heeled shoes, an aspect of
    his description that was an integral part of the narrative.  As such, the fresh evidence is highly
    relevant to the reliability of Mr. Stephensons identification evidence.

[38]

In
    my view, this conclusion alone is sufficient to warrant the admission of the
    fresh evidence.

[39]

However,
    I go on to note the potential impact the fresh evidence could have on the
    appellants credibility.  At trial, the
    appellant gave a description of what she was wearing at the bar.  This description was entirely consistent with
    the videotape, evidence that she did not know existed at the time of her
    testimony.  The independent corroboration
    of the appellants evidence in this respect could only help bolster her
    credibility.

G.        DISPOSITION

[40]

For
    these reasons, I would grant leave to appeal the decision of the summary
    conviction appeal judge.  I would allow the
    appeal from that decision, set aside the conviction and direct a new
    trial.

RELEASED:

DD                                                              Gloria
    Epstein J.A.

APR 12 2011                                             I
    agree Doherty J.A.


I
    agree H.S. LaForme J.A.


